RUDKIN, Circuit Judge
(after stating the facts as above). It was held by the Supreme Court in the recent case of McLaren v. Fleischer, 256 U. S. 477, 41 Sup. Ct. 577, 65 L. Ed. 1052, that where land is withdrawn from public entry under the Reclamation Act, a successful contestant of a homestead entry has 30 days after the land is restored to public entry within which to exercise his preference right. Had the contestant in this case survived, that decision would be decisive of every question presented by this appeal, for the facts in the two cases would then be identical. It only remains to consider whether the appellees, as heirs, have succeeded to all the rights of the contestant. The original act of May 14, 1880 (21 Stat. 140), creating the preference right, was silent as to the rights of heirs, in case the contestant died before the final termination of the contest; but this omission was cured by the act of July 26, 1892 (27 Stat. 270 [Comp. St. § 4537]), which provides as follows:
“That should any such person who has initiated a contest die before the final termination of the same, said contest shall not abate by reason thereof, but his) heirs who are citizens of the United States, may continue the prosecution under such rules and regulations as the Secretary of the Interior may prescribe, and said heirs shall be entitled to the same rights under this act that contestant would have been if his death had not occurred.”
■The appellant contends that the contest in this case was finally terminated by the relinquishment of the Geiger entry, and that Congress has made no provision for succession and descent with reference to a mere application to enter. In discussing this question upon the rehearing in the present case the Secretary of the Interior said:
“This statute was manifestly enacted in recognition of the rights acquired and acquirable by a contestant under his contest, and was designed to secure all such rights to the contestant’s heirs. To restrict the term used, ‘the final termination of the’ contest, to the termination thereof as regards the contestee, only, would be contrary to the reason and purpose of the act. No interest of the contestee called for the enactment of such a law. The interest of the contestant, however, based upon a consideration, the payment of the costs of contest on the promise of a prospective right of entry, called for just such an enactment which should secure to such contestant and to his heirs that for which such consideration had been given by him, in part if not wholly, as in the present case; and good faith on the part of the United States with such contestant required such an enactment to apply to all eases where the contestant’s death intervenes before the right of entry given him inchoately with his privilege of contest is merged into actual entry or otherwise extinguished in some of the ways indicated. It is within the reason and spirit of the statute so to construe it, and such construction is consonant to the terms necessary to effect the purpose and object of the statute. ‘Where a provision admits of more than one construction, that one will be adopted which best- serves to carry out the purposes of the act.’ Bernier v. Bernier, 147 U. S. 242. The reason assigned for the holding in the case of Garvey v. Tuiska, supra, that Congress had made no provision for succession and descent with reference to a mere application to enter, does not ^therefore apply in the case of an application to enter, filed under a contestant’s preference right, but in *247such cases, by the act of July 26, 1892, supra, the contestant’s heirs have the right to perfect such application filed by him and pending at his death • and to make entry thereon.” Wells v. Bodkin, 42 Land Dec. 340.
This construction of the statute by the department charged with its administration is just and reasonable, and should be followed by the courts. The question whether the heir should be required or permitted to relinquish a homestead entry in his own right was one between him and the United States with which the appellant had no concern.
It appearing, therefore, that the rights of the contestant were superior to the rights of the appellant, and that the appellees have succeeded to all such rights by operation of law, the decree of the court' below must be affirmed; and it is so ordered.